Citation Nr: 0407249	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.  He is service connected for paranoid 
schizophrenia, rated 100 percent disabling from January 1992.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

In a letter dated in June 2002 (Letter), the RO informed the 
veteran that information received by the RO showed that, due 
to his disability, he may need help in handling his VA 
benefits.  Included with the letter was a June 2002 VA rating 
decision, which proposed a finding of incompetency.  The 
rating decision contains the regulatory standard by which 
incompetency is determined and a summary of the evidence 
which prompted the proposed finding.  The letter informed the 
veteran of the treatment records obtained by the RO, and that 
the RO would base a decision on the evidence already of 
record and any other evidence the veteran may wish to 
provide.  The letter informed the veteran he could request a 
personal hearing, at which he could present evidence and 
witnesses, and that VA would provide the logistical needs for 
a hearing.  The letter informed the veteran that, if no 
response was received from him within 60 days, the RO would 
assume he had no evidence he desired considered and that he 
did not desire a hearing.  Further, the letter informed the 
veteran the RO would assist him in any way necessary to 
comply with applicable regulations.  The letter advised the 
veteran that a copy was provided to his representative, and 
that copies of all correspondence would be provided to his 
representative.

The Board finds that, to the extent the VCAA may apply to 
determinations of competency, the letter meets the notice 
requirements of the VCAA and the applicable regulation.  
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5103(c)) (VBA); 
38 C.F.R. §§ 3.159(b)(1), 3.353(e) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was informed 
of the nature of the proceeding proposed and the nature of 
the evidence on which the determination would be based, and 
that the evidence of records would be used, unless the 
veteran provided additional evidence for consideration.  
Further, the included rating decision informed the veteran of 
the legal standard by which the decision would be made and 
provided a summary of the evidence.

As concerns the duty to assist, the RO informed the veteran 
VA would assist him in any way he requested and, if he 
requested a hearing, the RO would arrange and staff it.  In 
his June 2002 response, the veteran informed the RO that he 
did not desire a personal hearing.  He offered no additional 
evidence and did not request any assistance.  Neither the 
veteran nor his representative has requested development of 
any additional evidence.

Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  Id.

Factual background.

A June 2002 rating decision proposed a finding of 
incompetency.  The veteran's June 2002 statement denied 
incompetence, though he observed he had been so in the past 
when he was ill.  He related that he is on the right 
medications.  A September 2002 rating decision determined the 
veteran to be not competent to handle disbursement of funds.  
The veteran submitted a timely notice of disagreement (NOD) 
and substantive appeal. 

The veteran is service connected for schizophrenic disorder, 
paranoid type, and has been evaluated at 100 percent under 
the VA Schedule for Rating Disabilities, effective from 
January 8, 1992.  The RO received a letter from the veteran's 
twin brother on January 15, 2002, in which the veteran's 
brother informed the RO that the veteran was not taking his 
medication, and that he gave away his funds every month.  The 
veteran's brother also advised that the veteran buys items 
and then gives them away and he acts odd when he visits.  The 
veteran's brother opined that the veteran needed help with 
managing his money and that he had no permanent abode.

In a second letter, received by the RO on February 4, 2002, 
the veteran's brother advised that the veteran was not taking 
his medication, he has no place to live, and he had given 
away all of his clothes and his money.  The veteran's brother 
expressed concern that the veteran is deteriorating and that 
he would experience bodily harm, because he tells people the 
amount of his monthly VA benefits.

A January 2002 VA treatment note reflects that one of the 
veteran's sisters called and reported the veteran was giving 
away his money.  When apprised of the call, the veteran 
related that the sister who probably called was angry with 
him because he did not give her any money when asked.  He 
also related that, things did not work out when he was living 
with his brother and he had since moved into his own 
apartment.  The treatment note reflects the veteran was 
neatly groomed, verbal and cooperative, and calm and 
appropriate in his reactions.  He reported only vague and 
occasional auditory hallucinations, non-command in nature.  A 
Global Assessment Of Functioning (GAF) of 45 was recorded.

A January 15, 2002, VA treatment note reflects that personnel 
from St. Elizabeth's Hospital, Utica, New York, called and 
requested admission of the veteran to acute psychiatry at the 
VA treatment facility.  The caller advised veteran is 
anxious, rambling, has nonsensical speech, and paranoid 
ideation, thinking he was to die in December 2001 at Pearl 
Harbor, and that he was stable and would be transported via 
ambulance.  A January 16, 2002, VA entry reflects the veteran 
was hospitalized at St. Elizabeth's from January 8, 2002, to 
January 16, 2002, when he was admitted to the VA treatment 
facility.  Initial VA admission screening showed the veteran 
to have an anxious mood, blunted affect, and somewhat 
confused.  No psychotic symptoms elicited and no actual 
paranoid or delusional ideations, though he felt people are 
against him.  GAF was assessed as 45.  A later screening, 
same date, assessed the veteran as an unreliable historian.  
He was alert and oriented to all major spheres, his memory 
for both present and remote events was intact, and he was 
able to do simply tests and calculation questions.  Judgment 
and insight were intact.

The January 24, 2002, VA discharge summary reflects the 
veteran's discharge Axis I diagnosis as, schizophrenia, 
paranoid, unspecified, and Axis IV as, chronic mental 
illness.  Axis V reflects a GAF of 50.  At discharge, the 
veteran exhibited no abnormal movements, he was friendly and 
cooperative, speech was clear, coherent, relevant, and goal 
directed.  He denied hallucinations or homicide or suicide 
ideations or plans.  He was oriented to all spheres, was able 
to do simple testing calculation questions, and no obsessive 
and compulsive behaviors were noted.  Judgment and insight 
were intact.  During his course of hospitalization, he was 
placed on risperdal 1 mg b.i.d., to which he responded well, 
as his psychotic symptoms went into remission.  At discharge, 
he was deemed to be neither homicidal or suicidal and no side 
effects of his medication were observed.
A January 30, 2002, VA treatment note by a social worker 
reflects a veteran's representative inquired on behalf of the 
veteran concerning housing.  The veteran advised he no longer 
lived with his brother due to strained relations with his 
sister-in-law.  The veteran reported he currently lived with 
a friend but desired his own place.  The veteran stated he 
can manage living on his own.  When his past financial 
problems were reviewed with him, the veteran acknowledged he 
needed assistance with financial issues/matters.

A February 1, 2002, VA treatment note by a VA licensed 
practical nurse reflects that he called the veteran, and his 
mother answered the phone.  In response to the nurse's asking 
if the veteran was available, the veteran's mother responded 
that she had no idea of his whereabouts, as he left her home 
without any other housing available to him.  She also related 
that the veteran had not been taking his medication.

A February 8, 2002, entry by a VA nurse reflects a call to 
try and resolve an apparent discrepancy regarding the 
medication the veteran received at St. Elizabeth's and that 
VA records reflect he received.  The veteran's mother again 
answered the phone and related that she had not seen the 
veteran in a long time.  She related that he was wandering 
around the city, homeless, and talking about space ships.  No 
source for the mother's information is provided.

A March 19, 2002, VA discharge summary reflects the veteran 
again was admitted on February 26, 2002.  He was delusional 
and paranoid.  The veteran reported that, after his discharge 
in January 2002, he had no place to live and was asked to 
live in the streets.  He apparently stopped taking his 
medication several weeks prior to the March admission.  The 
veteran was neat in appearance, mood was appropriate, and 
affect was blunt but appropriate to thought content.  His 
speech could become rambling, irrelevant, and illogical, as 
shown by his stating he could hear people killing each other 
from the window.  He was alert and oriented to all spheres, 
his memory for recent and remote events was intact, and 
judgment and insight were poor.

After admission, the veteran was placed on risperdal, as he 
responded to that during his prior hospitalization.  However, 
he continued to be delusional and agitated and exhibited 
paranoid ideation, with no improvement in symptomatology.  He 
was started on haldol, up to 10 mg t.i.d.  He then started to 
exhibit improvement.  The diagnostic impression on Axis I 
was, schizophrenia, chronic paranoid type.  GAF was assessed 
as 40.

The discharge summary shows the veteran's discharge diagnoses 
at Axis I as, schizophrenia, paranoid, chronic, with acute 
exacerbation.  Axis IV, chronic mental illness, no place to 
stay, severe.  GAF was assessed as 35/40.

The veteran again was hospitalized from March 22, 2002, to 
April 16, 2002.  During this admission, on April 2, 2002, the 
veteran was evaluated for financial competency, in light of 
his schizophrenia and recurrent hospitalizations.  The report 
reflects that a social worker reported the veteran has been 
consistently homeless and, reportedly, he does not use his 
finances for his best interests.  The veteran was escorted by 
staff and arrived late for the testing.  His thoughts were 
loosely associated, rambling, and over-elaborative.  
Spontaneous speech was verbose and non-goal-directed.  When 
informed of the purpose of the interview, the veteran 
responded that he didn't care about money but about taking 
care of others.  He related that he did not want anyone to be 
in control of him.  He spontaneously voiced many paranoid 
thoughts of delusional intensity and nature.

The veteran's assessment on the Money Management Scale of 
Independent Living reflected the following behavior.  He was 
only slightly off on counting change and slightly inaccurate 
in responding to a problem solving exercise.  He demonstrated 
adequate ability to fill out money orders, but on a simulated 
budgeting task, he was unable to negotiate the accurate 
balance.  The veteran accurately reported the source of his 
income, but his practical judgment about how to safeguard 
money was poorly described.  He voiced general but 
insufficiently elaborative reasons for paying bills.  
Attempts at getting an answer were met with redundant 
answers.  Efforts at discerning the veteran's knowledge about 
advanced areas of money management, i.e., insurance, wills, 
etc., were marred by advancing negativism and psychoticism.

The veteran's overall standard score on the Independent 
Living Scale was 23, which reflects a very low functioning in 
money management.  When the evaluator attempted to assessed 
the veteran's executive functions, the veteran abruptly left 
the testing and could not be persuaded to return.

The evaluator opined that the veteran's current functional 
status as to meaningful planning is highly compromised by his 
psychotic condition, which appears to be chronic.  His 
insight and judgment on matters of instrumental activities of 
daily living are poor.  The veteran showed no evidence of 
being able to maintain his disability benefits reliably in 
the interest for which they're intended: health, safety, 
nutrition, and quality of life.  The evaluator observed that, 
despite the fact that the evaluation was abridged by 
noncompliance and psychoticism, he gleaned enough information 
to recommend that the veteran be considered financially 
incompetent and in need of a supervisory payee.  He also 
recommended a review of the veteran's status, if he gains 
significant stability.

An April 29, 2002, VA entry reflects that the veteran 
reported that, since his discharge, he has been compliant 
with his medications, has moved into a new apartment, and he 
has been trying to be more realistic with his money.  He 
reported that he no longer is giving it away and that he has 
approximately $800 in a savings account.  The provider 
discussed the issue of a payee with the veteran, and the 
veteran still is not fully agreeable to a third party 
becoming his payee.  The veteran was observed to be coherent 
and goal directed and alert and oriented times three.  No 
delusional behavior was observed, and cognition was intact.  
He denied any current auditory or visual hallucinations.  GAF 
was assessed as 40.

A June 2002 VA outpatient note reflects the veteran reported 
accompanied by his case manager from the Oneida County, New 
York, Intensive Case Management Department.  The case manager 
reported the veteran was doing very well in the community.  
He lives in the same apartment complex as his sister.  The 
entry reflects that the veteran's sister is his payee, and 
she manages his money well.  She pays all of his bills, gives 
him a weekly allowance, takes him grocery shopping, and 
sometimes cooks for him.  The veteran reported he has a good 
relationship with his sister, and he is comfortable with her 
as his payee.  The case manager reported performing several 
home visits with the veteran's sister, has met with her, and 
monitors how she is managing the veteran's money.  The 
manager is comfortable the sister is performing adequately.

The veteran reported he is compliant with his medications 
without any side effects.  His cognition appeared grossly 
intact, he was alert and oriented times three, and he denied 
any current homicidal or suicidal ideation.  The veteran 
reported that, when he is not with his sister, most of his 
time is spent alone, either walking or watching television.  
The VA provider advised the veteran and his case manger that 
the veteran may benefit from at least two days of activity 
where he is involved with a day program or volunteer 
activity.  The veteran was agreeable.  GAF was assessed as 
44.

A July 2002 VA outpatient note reflects the veteran as still 
living in the same complex as his sister.  He reported he is 
doing much better.  He visits with other relatives and has 
stayed away from former negative influences.  His case 
manager advised that the veteran's case will be put in an 
inactive status until the end of the year when, if the 
veteran remains stable, his case will be closed.  The veteran 
reported that he and his old girl friend, who also has a 
payee, are renewing their relationship, and she planned to 
move in with him.  The veteran reported that his sister was 
comfortable with it, as the girl friend will pay half the 
rent and other expenses.  No abnormal symptoms were noted.  
GAF assessed as 44.

An August 2002 outpatient note reflects the veteran reported 
his girl friend has moved in.  She has her own case manager 
as well as a payee.  Veteran reported things were going well.  
He reported his sister may be going to Florida for awhile, 
but she could mange his funds from there.  The veteran 
requested control of his funds, but the provider suggested he 
wait awhile, especially since his girl friend just moved in.  
The veteran reported continued compliance with haldol and 
cogentin and reported his mood as neutral.  His affect was 
observed to be blunt in range and generally appropriate.  He 
was alert and oriented.  GAF was assessed as 45.

The September 2002 VA outpatient note reflects the veteran 
and his girl friend are still living together.  The veteran 
reports that they do not argue and they share all expenses.  
The veteran also reported that his sister may not go to 
Florida.  No abnormalities noted.  GAF assessed as 45.

An October 2002 entry reflects the veteran called and 
canceled his appointment, as he needed to be at the social 
security office.

The November 2002 statement of the case reflects that the 
veteran failed to report for his mental status examination.

In his September 2002 NOD, the veteran continued to emphasize 
that he is not incompetent.  He denied being homeless at any 
time.  He related that he has food and an apartment, and he 
did not give any money away.  The veteran also related that 
he pays most of his medical bills, and he repeated the fact 
that he has food and a roof over his head.  On his 
substantive appeal, the veteran states he is able to handle 
his VA benefits and also asserts that his doctor says he is 
able to handle his funds.  No document is submitted to 
corroborate the veteran's assertion.

The veteran's representative emphasizes the veteran's 
assertions that he was never homeless or without food and 
that he paid his medical bills.  The veteran's representative 
also asserts that, given the state of the evidence, the 
presumption of competency places the evidence in balance, and 
the veteran should receive the benefit of the doubt and 
prevail.

Analysis.

The applicable regulation provides as follows:

(a)  Definition of mental incompetency.  A mentally 
incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to 
manage his or her own affaires, including 
disbursement of funds without limitation.

(b)  Authority.  (1)  Rating agencies are 
authorized to make official determinations of 
incompetency and competency for the purposes of 
insurance . . . and . . . disbursement of benefits. 
. . .

(c)  Medical Opinion. Unless the medical evidence 
is clear, convincing and leaves no doubt as to the 
person's incompetency, the rating agency will make 
no determination of incompetency without a 
definite expression regarding the question by the 
responsible medical authorities.  Considerations 
of medical opinions will be in accordance with the 
principles in paragraph (a) of this section.  
Determinations relative to incompetency should be 
based upon all evidence of record and there should 
be a consistent relationship between the 
percentage of disability, facts relating to 
commitment or hospitalization and the holding of 
incompetency.
 
(d) Presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or 
her own affairs, including the disbursement of 
funds without limitation, such doubt will be 
resolved in favor of competency (see §3.102 on 
reasonable doubt). 

(e)  Due process.  Whenever it is proposed to make 
an incompetency determination, the beneficiary will 
be notified of the proposed action and of the right 
to a hearing as provided in [38 C.F.R.] § 3.103.  
Such notice is not necessary if the beneficiary has 
been declared incompetent by a court of competent 
jurisdiction or if a guardian has been appointed 
for the beneficiary based upon a court finding of 
incompetency. If a hearing is requested it must be 
held prior to a rating decision of incompetency. 
Failure or refusal of the beneficiary after proper 
notice to request or cooperate in such a hearing 
will not preclude a rating decision based on the 
evidence of record.

38 C.F.R. § 3.353 (2003).

Although the veteran denies that he was ever homeless, the 
competent medical evidence of record shows that, between 
January 2002 and April 2002, the veteran constantly was non-
compliant with his medications and was in a recurrent 
delusional condition which required hospitalizations to 
stabilize him.  Further, the Board notes that the veteran's 
assertion as to his current financial responsibility 
indirectly confirms the fact that he was not at the time the 
finding of incompetency was proposed.  Specifically, his 
assertions that he no longer gives away his money.  Thus, the 
salient question becomes, in part, is there sufficient 
evidence to show the veteran currently is financial 
responsible when weighed against the evidence of his 
behavioral history documented above.

The medical evidence is compelling.  In addition to the three 
hospitalizations between January 2002 and April 2002, there 
also is the veteran's April 2002 evaluation for financial 
competency.  The evaluator assessed the veteran's functioning 
in money management as low and opined that his current 
functional status as to meaningful planning is highly 
compromised by his chronic psychotic condition.  As a result, 
the evaluator recommended that the veteran be deemed 
incompetent to handle his VA benefits and that the veteran is 
in need of a supervisory payee.

The strongest evidence in favor of competency are the 
veteran's outpatient follow-ups.  The Board notes that the 
veteran's follow-up evaluations between late April 2002 and 
September 2002 show the veteran to be compliant with his 
medications, residing in his own apartment in the same 
complex as his sister, and having resumed a relationship with 
a female who apparently also is under state supervision and 
has a payee and who now shares the apartment with him.  
Further, the veteran's county case manager reported that, due 
the veteran's progress, his file was being inactivated with a 
view towards closing it in the absence of future incidents.

At this juncture, as the veteran's representative avers on 
his behalf, the veteran's documented progress would appear to 
place the evidence roughly in balance, which, when combined 
with the presumption of competency, would tip the scale in 
the veteran's favor.  The Board finds, however, that the 
preponderance of the evidence still favors a finding of 
incompetency.
First, the competent credible evidence of records shows the 
veteran's health has vacillated between stability and 
delusional.  The veteran has yet to demonstrate a sustained 
record of medication compliance and lucidity.  This accounts 
for the April 2002 financial competency evaluator's 
recommendation that the veteran's status be reviewed only 
after a sustained period of stability.  Further, as of 
October 2002, the veteran is shown to have again started 
missing or canceling medical appointments.  The Board notes 
that the October 2002 cancellation appears legitimate, but 
that is not the case for the following month, as well as the 
fact that he failed to report for his mental status 
examination.  Therefore, based on the competent evidence of 
record, the Board finds no reasonable doubt as to the 
veteran's mental capacity to contract or manage his own 
affairs.


ORDER

The veteran is incompetent for Department of Veterans Affairs 
purposes.  The appeal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



